Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II, IV, and VI in the reply filed on 4/5/2022 is acknowledged.
Claims 9-11 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/5/2022.
Examiner notes that Applicant elected the Species VI internal structure, but claim 9-11 and 15 relate to the friction members which are part of the non-elected Species V embodiment. 
Claim Objections
Claim 1 is objected to because of the following informalities: in lines 16-17 “for a an engagement” should be “for engagement”.  Appropriate correction is required.
Claims 12-15 are objected to because of the following informalities: “opposing corners of said are positionable” is grammatically incorrect and must be corrected, for the purposes of Examination on the merits, Examiner takes it as a typo inadvertently removing the word phone and to mean “opposing corners of said phone”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 2  
	Claim 1 recites the smartphone only functionally, but claim 2 includes language relating to the smartphone that is not clearly functional (e.g. “opposing corners of a smartphone operatively positioned within said cavity are exposed”); as such, it is unclear whether claim 2 should be taken to structurally or only functionally recite the smartphone.
	For the purposes of Examination on the merits, Examiner takes the claim to only functionally recite the smartphone as the broadest reasonable interpretation of the claim language as it does not clearly structurally recite the smartphone.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent #6,029,871 to Park (Park). Park discloses:
With Respect to Claim 1  
A smartphone holster adapted for engagement to the belt or person of a user, comprising: a housing (100), said housing having a front wall (FIGS. 3-4 show a front wall having a large opening therein) connected to a rear wall by a pair of opposing sidewalls; a cavity defined by an area between said front wall, said rear wall, and said opposing sidewalls; an opening at an upper end of said housing communicating with said cavity; a bottom wall at a lower end of said housing, opposite said opening; said cavity configured for positioning of a smartphone therein by a sliding of said smartphone through said opening into said cavity (see e.g. FIGS. 3-4 and 6-7 and description); a connector (80) in an engagement to said housing at an engagement end thereof; and said connector having a connector passage configured for a an engagement with a belt or purse of a user (noting passage formed between the two sides of the clip), whereby a smartphone of a user may be holstered within said cavity of said housing, and carried by said user while in said engagement with said belt or purse (capable of this use with an appropriately sized and shaped smartphone e.g. one similar in size and shape to a pager, see FIGS. 6-7 and description).  
With Respect to Claim 5  
The smartphone holster of claim 1, additionally comprising: a cover (46), said cover in a pivoting engagement to said housing at a first end of said cover (it is deflectable/resilient and so pivots about its end which is sufficient to meet the language of the claim); said cover having a curved section extendinq from a central area of said cover to a second end thereof opposite said first end thereof (see e.g. FIG. 7 showing the curve); said cover having a first position having said curved section covering said opening (see e.g. FIG. 7, for clarity, the broadest reasonable interpretation of the term “cover” does not require completely covering the opening, and the inventive structure also appears to leave some of the opening uncovered as shown in FIG. 9); said cover rotatable to a second position having said opening uncovered by said curved section (i.e. it is deflectable to allow insertion of the pager which will uncover the opening); and a biasing member (i.e. the integral resilient attachment structure allowing deflection) continuously urging said cover to said first position (i.e. it holds the covered position until deflected).  
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent #4,775,083 to Burger (Burger). Burger discloses:
With Respect to Claim 1  
A smartphone holster adapted for engagement to the belt or person of a user, comprising: a housing (40), said housing having a front wall connected to a rear wall by a pair of opposing sidewalls; a cavity defined by an area between said front wall, said rear wall, and said opposing sidewalls; an opening at an upper end of said housing communicating with said cavity; a bottom wall at a lower end of said housing, opposite said opening; said cavity configured for positioning of a smartphone therein by a sliding of said smartphone through said opening into said cavity (see e.g. FIGS. 1A, 2, and description); a connector (90) in an engagement to said housing at an engagement end thereof; and said connector having a connector passage configured for a an engagement with a belt or purse of a user, whereby a smartphone of a user may be holstered within said cavity of said housing, and carried by said user while in said engagement with said belt or purse.  
With Respect to Claim 5  
The smartphone holster of claim 1, additionally comprising: a cover (55), said cover in a pivoting engagement to said housing at a first end of said cover (noting pivot at 60/65, FIG. 2, at the bottom end of the cover); said cover having a curved section (noting curved top 55A, FIGS. 2 and 4 showing the curvature) extendinq from a central area of said cover to a second end thereof opposite said first end thereof (noting it extends to the top of the cover); said cover having a first position having said curved section covering said opening (e.g. FIG. 4); said cover rotatable to a second position having said opening uncovered by said curved section (see e.g. FIG. 2); and a biasing member (leaf spring 240) continuously urging said cover to said first position.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,029,871 to Park (Park) as applied to claim 1 above, and further in view of U.S. Patent #3,244,981 to Tatevasian (Tatevasian) or Tatevasian and U.S. Patent #4,775,083 to Burger (Burger).
With Respect to Claim 5  
	As an alternative to the rejection of claim 5 above using Park alone, Tatevasian discloses a similar integrally attached deflectable cover (25x) and that a cover structure (25) having a pivoting engagement to the housing and a curved section as claimed is a substitute for this, and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to replace the integrally formed deflectable cover of Park with a hingedly attached cover, as a mere substitution of one art known cover structure for another and/or as doing so constitutes at most merely making separable (i.e. it merely separates the integral pivot into a pair of parts with a hinge pivot between them) which does not patentably distinguish over the prior art (MPEP 2144.04). It would further have been obvious to use a biasing mechanism to make the hinged structure deflectable to operate as taught by Park, or alternately Burger’s disclosure of a similar pivotally attached cover including a biasing mechanism provides sufficient motivation to do so.   
Claims 2, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,029,871 to Park (Park) as applied to claim 1 above, and further in view of U.S. Patent Publication #2002/0100784 to Baird (Baird).
With Respect to Claim 2  
The smartphone holster of claim 1, but does not disclose additionally comprising: a first notch formed into a first of said 4pair of sidewalls, at a first intersection of said front wall with said first of said pair of sidewalls; a second notch formed into a second of said pair of sidewalls, at a second intersection of said front wall with a second of said pair of sidewalls; opposing corners of a smartphone operatively positioned within said cavity are exposed within said first notch and said second notch.  
However, Baird discloses forming a similar belt mounted electronic device holder additionally comprising: a first notch (44 on one side) formed into a first of said 4pair of sidewalls, at a first intersection of said front wall with said first of said pair of sidewalls; a second notch (the other 44) formed into a second of said pair of sidewalls, at a second intersection of said front wall with a second of said pair of sidewalls; opposing corners of a smartphone operatively positioned within said cavity are exposed within said first notch and said second notch ([0020] and FIGS. 2-3 show that the corners of a device in the case will be exposed and so it is capable of this use with an appropriate smartphone).  
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Baird, to add notches as or similar to those taught by Baird to the housing of the combination, in order to allow for easier access to grip a device in the holder and remove it from the housing.
With Respect to Claim 4  
The smartphone holster of claim 2, additionally comprising: said engagement of said connector to said housing being a pivoting connection of said engagement end thereof to said housing (noting pivot formed by 62/72).  
With Respect to Claim 6  
The smartphone holster of claim 2, additionally comprising: a cover (46), said cover in a pivoting engagement to said housing at a first end of said cover (noting it is deflectable and so it pivots about the point of attachment between the lower portion of 46 and the body); said cover having a curved section extending from a central area of said cover to a second end thereof opposite said first end thereof (see e.g. FIG. 7 showing the curve); said cover having a first position having said curved section covering said opening (see e.g. FIG. 7, for clarity, the broadest reasonable interpretation of the term “cover” does not require completely covering the opening, and the inventive structure also appears to leave some of the opening uncovered as shown in FIG. 9); said first notch and said second notch beinq accessible under opposinq side edqes of said cover while in said first 6position; said cover rotatable to a second position having said opening uncovered by said curved section (i.e. it is deflectable to allow insertion of the pager which will uncover the opening); and a biasing member (i.e. the integral resilient attachment structure allowing deflection) continuously urging said cover to said first position (i.e. it holds the covered position until deflected).  
With Respect to Claim 8  
The smartphone holster of claim 4, additionally comprising: a cover (46), said cover in a pivoting engagement to said housing at a first end of said cover (noting it is deflectable and so it pivots about the point of attachment between the lower portion of 46 and the body); said cover having a curved section extendinq from a central area of said cover to a second end thereof opposite said first 7end thereof (see e.g. FIG. 7 showing the curve); said cover having a first position having said curved section covering said opening (see e.g. FIG. 7, for clarity, the broadest reasonable interpretation of the term “cover” does not require completely covering the opening, and the inventive structure also appears to leave some of the opening uncovered as shown in FIG. 9); said first notch and said second notch being accessible under opposing side edges of said cover while in said first position (i.e. the side edges of the cover do not prevent access to the notches about/around the cover); said cover rotatable to a second position having said opening uncovered by said curved section (i.e. it is deflectable to allow insertion of the pager which will uncover the opening); and a biasing member continuously urging said cover to said first position (i.e. it holds the covered position until deflected).  
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,029,871 to Park (Park) in view of U.S. Patent Publication #2002/0100784 to Baird (Baird) as applied to claim 2 or 4 above, and further in view of U.S. Patent #3,244,981 to Tatevasian (Tatevasian) or Tatevasian and U.S. Patent #4,775,083 to Burger (Burger).
With Respect to Claims 6 and 8  
	As an alternative to the rejection of these claims above using Park in view of Baird alone, Tatevasian or Tatevasian and Burger render obvious replacing the integral attachment with a separate pivoting engagement structure and biasing means (see the rejection of claim 5 above for details.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,029,871 to Park (Park) as applied to claim 1 above, and further in view of U.S. Patent #4,166,557 to Conley (Conley).
With Respect to Claim 3  
The smartphone holster of claim 1, but does not disclose additionally comprising: said connector having a connector opening in a sidewall thereof, said connector opening communicating with said connector passage; and said connector opening positioned to engage with a belt loop of the clothing of a user.  
However, Conley discloses forming a belt attachment mechanism (loop 14) additionally comprising: said connector having a connector opening (16) in a sidewall thereof, said connector opening communicating with said connector passage (FIG. 4 and description); and said connector opening positioned to engage with a belt loop of the clothing of a user (Col. 2 lines 18-24) in order to lock the belt attachment mechanism (14) to the belt loop and the belt to avoid it sliding around along the belt.  
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Conley, to add an opening as taught by Conley to the belt attachment mechanism of Park to allow the user the option of locking the belt attachment mechanism in place along a belt using a belt loop and the opening as taught by Parks. Alternately, it would have been obvious to one of ordinary skill in the art before the filing date of this application to replace the belt clip of Park with a belt loop similar to that of Conley (i.e. a belt loop having an opening, but formed of at least a semi-rigid material like the Park clip rather than the flexible material of the Conley loop in order to allow it to function properly) in order to obtain the benefits of the Conley structure and/or as a mere substitution of one art known belt attachment mechanism (i.e. a loop) for another (i.e. a clip).
With Respect to Claim 7  
The smartphone holster of claim 3, additionally comprising: a cover (54), said cover in a pivoting engagement to said housing at a first end of said cover (it pivots via deflection from the base where it connects to the housing); said cover having a curved section extending from a central area of said cover to a second end thereof opposite said first end thereof (see e.g. FIG. 7); said cover having a first position having said curved section covering said opening (see e.g. FIG. 7, for clarity, the broadest reasonable interpretation of the term “cover” does not require completely covering the opening, and the inventive structure also appears to leave some of the opening uncovered as shown in FIG. 9); said cover rotatable to a second position having said opening uncovered by said curved section (i.e. it is deflectable to allow insertion of the pager which will uncover the opening); and a biasing member continuously urging said cover to said first position (i.e. it holds the covered position until deflected).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,029,871 to Park (Park) and U.S. Patent #4,166,557 to Conley (Conley) as applied to claim 3 above, and further in view of U.S. Patent #3,244,981 to Tatevasian (Tatevasian) or Tatevasian and U.S. Patent #4,775,083 to Burger (Burger).
With Respect to Claim 7
	As an alternative to the rejection of claim 7 above using Park in view of Conley alone, Tatevasian or Tatevasian and Burger render obvious replacing the integral attachment with a separate pivoting engagement structure and biasing means (see the rejection of claim 5 above for details.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,029,871 to Park (Park) as applied to claim 1 above, and further in view of U.S. Patent #8,151981 to Nordstrom (Nordstrom) and U.S. Patent #5,353,956 to Wilson (Wilson).
With Respect to Claim 12  
The smartphone holster of claim 1, but does not disclose additionally comprising: a secondary wall in-between said openinq and said bottom wall, said secondary wall in a sliding engagement within said cavity; said secondary wall slidable between a recessed position a first distance from said bottom wall and a raised position a second distance from said bottom wall which is larger than said first distance; 9a slide adjuster connected to said secondary wall;  said secondary wall moveable between said recessed position and said raised position by a sliding of said slide adjuster; and whereby opposing corners of said are positionable to project from said opening by moving said slide adjuster to position said secondary wall to said raised position.  
	However, Nordstrom discloses the use of a retrieval device having a secondary wall between the opening of an electronic device holding cavity and a bottom wall of the cavity in order to assist in retrieving the device. 
Wilson discloses a holder having a cavity and a retrieval device comprising a secondary wall (bottom of 10) in-between said openinq and said bottom wall, said secondary wall in a sliding engagement within said cavity; said secondary wall slidable between a recessed position a first distance from said bottom wall and a raised position a second distance from said bottom wall which is larqer than said first distance (FIGS. 3-5 and description); 9a slide adjuster (3) connected to said secondary wall;  said secondary wall moveable between said recessed position and said raised position by a sliding of said slide adjuster (FIGS. 1 and 3-5 and description), whereby opposinq corners of said are positionable to project from said openinq by moving said slide adjuster to position said secondary wall to said raised position (see FIG. 1 demonstrating this functionality).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Nordstrom, to add a retrieval device as taught by Wilson to the housing of the combination, in order to assist in retrieving a pager or other device from the housing as taught by Nordstrom and Wilson. 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,029,871 to Park (Park) in view of U.S. Patent Publication #2002/0100784 to Baird (Baird) as applied to claim 2 or 6 above, and further in view of U.S. Patent #8,151981 to Nordstrom (Nordstrom) and U.S. Patent #5,353,956 to Wilson (Wilson).
With Respect to Claim 13  
Park in view of Baird and further in view of Nordstrom and Wilson (see the rejection of claim 12 above for details of the teachings of Nordstrom and Wilson and thus the combination of them with the other references) discloses the smartphone holster of claim 2, additionally comprising: a secondary wall (10 per Wilson) in-between said openinq and said bottom wall, said secondary wall in a sliding engagement within said cavity; said secondary wall slidable between a recessed position a first distance from said bottom wall and a raised position a second distance from said bottom wall which is larqer than said first distance; a slide adjuster (3 per Nordstrom) connected to said secondary wall; said secondary wall moveable between said recessed position 10and said raised position by a sliding of said slide adjuster; and whereby said opposinq corners of said are positionable to a respective aliqnment with said first notch and said second notch by moving said slide adjuster to position said secondary wall to said raised position (capable of this use as the combination will align the opposing corners with the notches as the corners will extend upward to the notches when lifted).  
With Respect to Claim 14  
The smartphone holster of claim 6, additionally comprising: a secondary wall (10 per Wilson) in-between said openinq and said bottom wall, said secondary wall in a sliding engagement within said cavity; said secondary wall slidable between a recessed position a first distance from said bottom wall and a raised position a second distance from said bottom wall which is larqer than said first distance; a slide adjuster (3) connected to said secondary wall; said secondary wall moveable between said recessed position and said raised position by a sliding of said slide adjuster; and whereby said opposinq corners of said are positionable to a respective aliqnment with said first notch and said second notch by moving said slide adjuster to position said secondary wall to said raised position.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,029,871 to Park (Park) in view of U.S. Patent Publication #2002/0100784 to Baird (Baird), U.S. Patent #8,151981 to Nordstrom (Nordstrom) and U.S. Patent #5,353,956 to Wilson (Wilson) as applied to claim 6 above, and further in view of U.S. Patent #3,244,981 to Tatevasian (Tatevasian) or Tatevasian and U.S. Patent #4,775,083 to Burger (Burger).
With Respect to Claim 14
	As an alternative to the rejection of claim 14 above using Park in view of Baird, Nordstrom, and Wilson alone, Tatevasian or Tatevasian and Burger render obvious replacing the integral attachment with a separate pivoting engagement structure and biasing means (see the rejection of claim 5 above for details.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #4,775,083 to Burger (Burger) as applied to claim 1 above, and further in view of U.S. Patent Publication #2002/0100784 to Baird (Baird).
With Respect to Claim 2  
The smartphone holster of claim 1, additionally comprising: a first notch formed into a first of said 4pair of sidewalls, at a first intersection of said front wall with said first of said pair of sidewalls; a second notch formed into a second of said pair of sidewalls, at a second intersection of said front wall with a second of said pair of sidewalls; opposing corners of a smartphone operatively positioned within said cavity are exposed within said first notch and said second notch.  
However, Baird discloses forming a similar belt mounted electronic device holder additionally comprising: a first notch (44 on one side) formed into a first of said 4pair of sidewalls, at a first intersection of said front wall with said first of said pair of sidewalls; a second notch (the other 44) formed into a second of said pair of sidewalls, at a second intersection of said front wall with a second of said pair of sidewalls; opposing corners of a smartphone operatively positioned within said cavity are exposed within said first notch and said second notch ([0020] and FIGS. 2-3 show that the corners of a device in the case will be exposed and so it is capable of this use with an appropriate smartphone).  
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Baird, to add notches as or similar to those taught by Baird to the housing of the combination, in order to allow for easier access to grip a device in the holder and remove it from the housing.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #4,775,083 to Burger (Burger) as applied to claim 1 above, and further in view of U.S. Patent #4,166,557 to Conley (Conley).
With Respect to Claim 3  
The smartphone holster of claim 1, but does not disclose additionally comprising: said connector having a connector opening in a sidewall thereof, said connector opening communicating with said connector passage; and said connector opening positioned to engage with a belt loop of the clothing of a user.  
However, Conley discloses forming a belt attachment mechanism (loop 14) additionally comprising: said connector having a connector opening (16) in a sidewall thereof, said connector opening communicating with said connector passage (FIG. 4 and description); and said connector opening positioned to engage with a belt loop of the clothing of a user (Col. 2 lines 18-24) in order to lock the belt attachment mechanism (14) to the belt loop and the belt to avoid it sliding around along the belt.  
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Conley, to add an opening as taught by Conley to the belt attachment mechanism of Burger to allow the user the option of locking the belt attachment mechanism in place along a belt using a belt loop and the opening as taught by Burger. 
With Respect to Claim 7  
The smartphone holster of claim 3, additionally comprising: a cover (55), said cover in a pivoting engagement to said housing at a first end of said cover; said cover having a curved section extending from a central area of said cover to a second end thereof opposite said first end thereof; said cover having a first position having said curved section covering said opening; said cover rotatable to a second position having said opening uncovered by said curved section; and a biasing member (leaf spring 240) continuously urging said cover to said first position.  
Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #4,775,083 to Burger (Burger) in view of U.S. Patent Publication #2002/0100784 to Baird (Baird) as applied to claim 2 above, and further in view of U.S. Patent #6,029,871 to Park (Park).
With Respect to Claim 4  
The smartphone holster of claim 2, but does not disclose additionally comprising: said enqaqement of said connector to said housinq beinq a pivotinq connection of said enqaqement end thereof to said housinq.  
	However, Park discloses forming a similar belt attached electronic device holder with a pivoting connection of the engagement end of the belt connector to said housing.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Park, to add a pivoting connection between the belt loop of Burger and the holster, in order to allow for pivoting the hoslter relative to the belt loop for ease of viewing, to enhance user comfort and/or increase freedom of movement (as the holster pivoting outwardly from the user’s body will prevent it from being pressed into the user’s side/leg and make it easier to move portions of the user’s body adjacent to it due to lack of such interference), and/or as doing so constitutes at most merely making adjustable which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 8  
The smartphone holster of claim 4, additionally comprising: a cover (55), said cover in a pivoting engagement to said housing at a first end of said cover; said cover having a curved section extendinq from a central area of said cover to a second end thereof opposite said first 7end thereof; said cover having a first position having said curved section covering said opening; said first notch and said second notch being accessible under opposing side edges of said cover while in said first position; said cover rotatable to a second position having said opening uncovered by said curved section; and a biasing member (leaf spring 240) continuously urging said cover to said first position.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #4,775,083 to Burger (Burger) as applied to claim 1 above, and further in view of U.S. Patent #8,151981 to Nordstrom (Nordstrom) and U.S. Patent #5,353,956 to Wilson (Wilson).
With Respect to Claim 12  
The smartphone holster of claim 1, but does not disclose additionally comprising: a secondary wall in-between said openinq and said bottom wall, said secondary wall in a sliding engagement within said cavity; said secondary wall slidable between a recessed position a first distance from said bottom wall and a raised position a second distance from said bottom wall which is larqer than said first distance; 9a slide adjuster connected to said secondary wall;  said secondary wall moveable between said recessed position and said raised position by a sliding of said slide adjuster; and whereby opposinq corners of said are positionable to project from said openinq by moving said slide adjuster to position said secondary wall to said raised position.  
	However, Nordstrom discloses the use of a retrieval device having a secondary wall between the opening of an electronic device holding cavity and a bottom wall of the cavity in order to assist in retrieving the device. 
Wilson discloses a holder having a cavity and a retrieval device comprising a secondary wall (bottom of 10) in-between said openinq and said bottom wall, said secondary wall in a sliding engagement within said cavity; said secondary wall slidable between a recessed position a first distance from said bottom wall and a raised position a second distance from said bottom wall which is larqer than said first distance (FIGS. 3-5 and description); 9a slide adjuster (3) connected to said secondary wall;  said secondary wall moveable between said recessed position and said raised position by a sliding of said slide adjuster (FIGS. 1 and 3-5 and description), whereby opposinq corners of said are positionable to project from said openinq by moving said slide adjuster to position said secondary wall to said raised position (see FIG. 1 demonstrating this functionality).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Nordstrom, to add a retrieval device as taught by Wilson to the housing of the combination, in order to assist in retrieving a pager or other device from the housing as taught by Nordstrom and Wilson. For clarity, to the degree that the slider might interfere with the cover or vice versa, it would clearly have been obvious as part of the combination to form the slider below the bottom of the cover in order to avoid interference with such, as doing so is a minor mechanical modification well within the level of ordinary skill in the art and/or constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #4,775,083 to Burger (Burger) in view of U.S. Patent Publication #2002/0100784 to Baird (Baird) as applied to claim 2 above, and further in view of U.S. Patent #8,151981 to Nordstrom (Nordstrom) and U.S. Patent #5,353,956 to Wilson (Wilson).
With Respect to Claim 13  
Burger in view of Barid, Nordstrom, and Wilson (see the rejection of claim 12 above for details of the teachings of Nordstrom and Wilson and the combination therewith) discloses the smartphone holster of claim 2, additionally comprising: a secondary wall (10 per Wilson) in-between said openinq and said bottom wall, said secondary wall in a sliding engagement within said cavity; said secondary wall slidable between a recessed position a first distance from said bottom wall and a raised position a second distance from said bottom wall which is larqer than said first distance; a slide adjuster (3 per Wilson) connected to said secondary wall; said secondary wall moveable between said recessed position 10and said raised position by a sliding of said slide adjuster; and whereby said opposinq corners of said are positionable to a respective aliqnment with said first notch and said second notch by moving said slide adjuster to position said secondary wall to said raised position.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,029,871 to Park (Park) and U.S. Patent Publication #2002/0100784 to Baird (Baird) as applied to claim 2 above, and further in view of U.S. Patent #3,244,981 to Tatevasian (Tatevasian) and U.S. Patent #4,775,083 to Burger (Burger), either alone or further in view of U.S. Patent #4,942,617 to Boylan (Boylan).
With Respect to Claim 6  
	As an alternative to the rejection of claim 6 above using Park in view of Baird alone, Tatevasian or Tatevasian and Burger render obvious replacing the integral attachment with a separate pivoting engagement structure and biasing means (see the rejection of claim 5 above for details.
 	Alternately, although Examiner maintains that the structure of the combination is capable of meeting this limitation, as to said first notch and said second notch beinq accessible under opposinq side edqes of said cover while in said first 6position, Tatevasian discloses forming a similar holding structure to extend further over the top of the cavity and Burger discloses forming a cover to entirely cover the top of the cavity, and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to widen the cover (e.g. to extend across the entire top of the cavity and the sidewalls) in order to provide engagement with more of the electronic device to secure it in place, to provide a measure of protection to the top of a device in the case, and/or as doing so constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)). Alternately, Boylan discloses providing a similar cover that entirely covers a case and extends over the top sides but allows access to an upper sidewall opening/notch to allow passage of a cord therethrough, which provides additional evidence of the obviousness and/or motivation to modify the structure to have the cover extend over but allow access to the openings/notches for this purpose and/or for the notches original purpose of finger access for gripping.   
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,029,871 to Park (Park) in view of U.S. Patent Publication #2002/0100784 to Baird (Baird), U.S. Patent #3,244,981 to Tatevasian (Tatevasian) and U.S. Patent #4,775,083 to Burger (Burger), either alone or further in view of U.S. Patent #4,942,617 to Boylan (Boylan) as applied to claim 6 above, and further in view of U.S. Patent #8,151981 to Nordstrom (Nordstrom) and U.S. Patent #5,353,956 to Wilson (Wilson).
With Respect to Claim 14  
See the rejection of claim 14 above using Nordstrom and Wilson for details of their teachings and the obviousness of modifying Park/the combination to add the secondary wall as claimed. The combination discloses the smartphone holster of claim 6, additionally comprising: a secondary wall (10 per Wilson) in-between said openinq and said bottom wall, said secondary wall in a sliding engagement within said cavity; said secondary wall slidable between a recessed position a first distance from said bottom wall and a raised position a second distance from said bottom wall which is larqer than said first distance; a slide adjuster (3) connected to said secondary wall; said secondary wall moveable between said recessed position and said raised position by a sliding of said slide adjuster; and whereby said opposinq corners of said are positionable to a respective alignment with said first notch and said second notch by moving said slide adjuster to position said secondary wall to said raised position.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734